Exhibit 10.86

*** Certain confidential information contained in this document (indicated by
asterisks) has been omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for Confidential Treatment under 17
C.F.R. Sections 200.80(b)(4), 200.83 and 230.406.

 

SYSTRAN FINANCIAL SERVICES CORPORATION FACTORING AGREEMENT

This Factoring Agreement dated February 8, 2007 (the “Agreement”) is between
SYSTRAN Financial Services Corporation (“SYSTRAN”) and its successor or assigns
and Crdentia Corp., Health Industry Professionals, L.L.C., Mint Medical Staffing
Odessa, LP, Prime Staff LP, and Staff Search Acquisition Corp. (individually and
collectively the “Customer” or “Customers”), whose addresses are set forth on
the last page hereof.

1.                                      DEFINITIONS

All capitalized terms used and not defined in this Agreement shall have the
meaning in the Uniform Commercial Code as in effect from time to time in Oregon
(the “UCC”).  The following terms shall have the following meaning.

(a)          “Bill(s)” means any right to payment for services rendered or goods
sold by Customer to a Debtor evidenced by a writing which complies with the
general requirements of SYSTRAN as those may be set forth in the Customer
Information Manual, as described in Paragraph 2.5.

(b)         “Chargeback” the debit of a Bill or a “Special Purchase Bill(s)” to
a Customers’ account.

(c)          “Commencement Date” means the date that the Customer first receives
funds from SYSTRAN pursuant to the terms of the Agreement.

(d)         “Commercial Account” means any non “Transportation Account”.

(e)          “Debtor” means a person or entity obligated to pay a Bill.

(f)            Material Adverse Effect” means, at any time, a material adverse
effect upon (i) the business, condition (financial or otherwise), operations,
performance, properties or prospects of Customer, (ii) the ability of Customer
to perform its respective obligations under this Agreement, any factoring
document or any document, agreement, guaranty, or instrument executed in
connection herewith, or (iii) the ability of SYSTRAN to enforce the terms of
this Agreement, or any document, agreement, guaranty, or instrument executed in
connection herewith.

(g)         “Maximum Approved Credit Line” means the amount of credit that is
approved for Customer by SYSTRAN inclusive of deposit and advances against
purchases of Bills that Customers’ total account is not to exceed.

(h)         “Maximum Debtor Credit Limit” means the maximum outstanding dollar
amount and/or percentage concentration of Customers’ unpaid Bills open with
SYSTRAN owing by an individual Debtor and/or its affiliates at any given time
under the term of the Agreement.

(i)             “Minimum Anticipated Volume” means the dollar amount of Bills
funded by SYSTRAN that Customer presents each month during the term of the
Factoring Agreement for purchase by SYSTRAN  that meet the Maximum Approved
Credit Line criteria and Maximum Debtor Credit Limit(s) established from time to
time at the sole discretion of SYSTRAN in connection with Customers’ account.

(j)             “Obligation” means all indebtedness, liabilities and obligations
whatsoever and of whatever nature owed by each Customer to SYSTRAN, or any of
its affiliates, whether direct or indirect, absolute or contingent, due or to
become due, now existing or hereafter arising and how ever evidenced or
acquired, whether joint or several or joint and several.

(k)          “Recourse” means the right to Chargeback a Bill(s) or “Special
Purchase Bill(s)” to Customer.

(l)             “Special Purchase Bill(s)” means the purchase by SYSTRAN of
Customers’ outstanding and unpaid Bills that have either been previously billed
by Customer, financed by a lender, or sold and assigned to another company who
buys Bills.  Special Purchase Bills shall be subject to all provisions of this
Agreement.

(m)       “Transportation Account” means any Debtor doing business primarily
with any aspect of the transportation industry such as freight carriers,
brokers, forwarders, consolidators, and rail agents with the exception of
steamship companies.

2.                                      PURCHASE OF BILLS

2.1                                 Customer agrees to present on a monthly
basis, a Minimum Anticipated Volume of Bills for SYSTRAN to purchase which shall
be equal to ***.  SYSTRAN, at its sole discretion, may purchase such Bills. 
Bill(s) and or Special Purchase Bill(s) shall herein collectively be referred to
as “The Bill(s)”.  Customer shall submit to SYSTRAN an original and one (1)
copy, along with any document which SYSTRAN deems necessary, of each Bill which
shall be attached to a schedule form provided by SYSTRAN.  Should any Debtor
require any additional documentation as a prerequisite to payment, Customer will
also provide such documentation with each Bill. For a Transportation Account,
Customer shall also submit one (1) copy of the respective bill of lading. The
bill of lading must be signed by the Customer, the shipper, and the consignee if
the consignee’s signature is necessary for payment.

2.2                                 SYSTRAN will settle with the Customer by
providing to Customer by U.S. Mail, electronic mail, or via facsimile a
settlement statement setting forth The Bill(s) and/or Special Purchase Bills
purchased, the amount paid, and any deductions made for fees, charges or the
“Deposit” and deposit funds as follows: [Customer shall choose one option]. ¨
Deliver overnight funds due Customer via Federal Express next day service air. ¨
Wire transfer funds due Customer into bank account specified by Customer on wire
authorization form. ¨ ACH funds due Customer.

2.3                                 Any payment to Customer may be reduced by
SYSTRAN by any amount due from Customer to SYSTRAN, including but not limited to
Chargebacks, fees and costs.

2.4                                 SYSTRAN may give notice to the Debtors of
the assignment of  The Bill(s) by placing a legend on The Bill(s) stating The
Bill(s) have been sold and assigned to SYSTRAN and are payable to SYSTRAN at an
address designated by SYSTRAN.  Customer will not attempt to direct payment to
any place other than to the SYSTRAN designated address.  Customer, jointly and
severally, agrees to pay all costs and expenses incurred by SYSTRAN in giving
such notice.  All proceeds of The Bill(s) received by Customer shall be
delivered to SYSTRAN within two (2) business days of receipt in the identical
form of payment received by Customer, provided that Customer shall be deemed to
hold such proceeds in trust and for the benefit of SYSTRAN until such delivery
is made to SYSTRAN.  In the event that Customer collects directly from the
Debtor, The Bill(s) which have been sold to SYSTRAN and Customer does not
deliver immediately to SYSTRAN the identical form of payment received by
Customer, Customer will be charged an administrative fee equal to *** of the
face amount of The Bill(s) collected directly.  Customer agrees that any
collection directly from the Debtor by Customer of The Bill(s) which have been
sold to SYSTRAN will be considered a default under the terms of this Agreement.

2.5                                 SYSTRAN has or will provide to Customer a
Customer Information Manual, which is a guide to policy and procedures
concerning daily submission of The Bill(s), collection efforts, and other
matters.  The Customer Information Manual (the “Manual”) is not part of this
Agreement. The procedures set forth in the Manual are only guidelines to ensure
the efficient operation of SYSTRAN’s purchase of The Bill(s).  SYSTRAN may
change any procedure in the Manual at any time, and may choose not to follow
procedures in the Manual at its discretion.

3.                                      FEE(S)

3.1                                 SERVICE FEE(S).  Customer, jointly and
severally, shall pay a fee on the face amount of all of The Bill(s) purchased by
SYSTRAN as reflected on Exhibit A attached hereto (the “Service Fee(s)”).  The
Service Fee(s) shall be payable upon the purchase of any of The Bill (s) by
SYSTRAN, and SYSTRAN may collect Service Fee(s) either from payments owed to
Customer or may bill the Customer periodically.  SYSTRAN may, upon prior notice
to Customer, change any fee and such change shall be effective upon receipt of
the notice to Customer; provided, that SYSTRAN may change the

--------------------------------------------------------------------------------

*** Certain confidential information in this document has been omitted pursuant
to a request for Confidential Treatment and filed separately with the
Commission.

1


--------------------------------------------------------------------------------


amount of any fee caused by a change in SYSTRAN’s cost of funds without prior
notice to Customer, but must notify Customer of such change on Customers’ next
settlement statement.  A fee change due to a change in cost of funds will be
effective upon the date of the change which will be reflected on Customers’
settlement statement.  If, at any time during the term of this Agreement, there
is an event of default by Customer including, but not limited to, a Federal Tax
Lien filed against and attaching to the property of Customer or any of its
principals, and the tax lien is satisfied to allow continued funding pursuant to
this Agreement, until such time as such event of default is cured, SYSTRAN shall
increase all of Customers’ Service Fee(s) by no less than *** discount fee on
the face of The Bill(s).  Notwithstanding the discretion granted to SYSTRAN
under this Section 3.1 to increase fees upon prior notice to Customer, any such
fee increase shall not exceed *** of the fees in effect at the time of such
increase, provided that such restriction shall not apply to or include: (i) any
increase in the Services Fees that results from an event of default, (ii) any
increase in the Prime Plus Fee or fees attributed to Clearance Days that occur
strictly as a result of a change in the Prime Rate (as defined in Exhibit A to
this Agreement), or (iii) any increase that results from an amendment or
modification to the terms of this factoring arrangement and evidenced in a
writing signed by Customer.

3.2                                 MINIMUM FEE. In the event that Customer
fails to sell to SYSTRAN the Minimum Anticipated Volume in any month, Customer,
jointly and severally, shall pay a minimum fee to SYSTRAN which shall be equal
to the amount obtained when the Minimum Anticipated Volume is multiplied by the
current Service Fees reflected on Exhibit “A” attached hereto and as referenced
in section 3.1 above, or as amended by SYSTRAN from time to time as reflected in
Customers’ daily settlement statement (the “Minimum Fee”).  The Minimum Fee
owing by Customer pursuant to this paragraph may be deducted from Customers’
funding.  In the event that Customer fails to sell the Minimum Anticipated
Volume per month for each of any two consecutive months (the “Low Volume
Period”), Customers’ Service fee will be increased at the beginning of the month
immediately following the Low Volume Period at SYSTRAN’s discretion. At
SYSTRAN’s discretion, the Service Fee will be returned to the last fee in effect
should Customers’ monthly purchase volume exceed the Minimum Anticipated Volume
per month for each of two consecutive months.

3.3                                 ADDITIONAL SERVICES and VALUE FEES.  From
time to time during the term of this Agreement, Customer may request SYSTRAN to
provide additional services and/or incur additional risk. Such additional
services and/or additional risk shall include but not be limited to advances to
the Customer by SYSTRAN which are not in conformity with the terms of the
Agreement, extension of Customers’ contractual recourse under the Agreement,
purchases by SYSTRAN of bills which are outside of the formulas and calculations
defined in the Agreement (hereinafter such services shall be collectively
referred to as the “Additional Services”).  Customer, jointly and severally,
shall pay SYSTRAN the cost for added value for such Additional Services
(hereinafter referred to as the “Value Fee (s)”). The Values Fee(s) will be
reflected on Customers’ daily settlement statement.

4.                                      DEPOSIT

4.1                                 In order to secure Customers’ Obligations
hereunder, Customer shall deliver to SYSTRAN a deposit equal to *** of
Customers’ Bills that are ninety (90) days old or less computed from date of
purchase (“Deposit”).

4.2                                 ADJUSTMENT OF DEPOSIT.  The amount of
Customers’ Deposit will be reviewed and, if necessary, adjusted each day. 
Increases in the amount of Customers’ Deposit will be withheld by SYSTRAN from
payments to Customer. If sufficient Bills are not purchased to fund the
increase, Customer, jointly and severally, will pay the amount of the increase
upon demand.  Decreases will be repaid to Customer from Customers’ Deposit
amount.

4.3                                 REPAYMENT OF DEPOSIT. Upon termination of
the Agreement, (a) SYSTRAN may increase the Deposit percentage to ***, in its
sole discretion, and (b) all other sums that may become due to Customer by
SYSTRAN will be included in the Deposit. Any shortfall in the Deposit shall bear
interest at the rate of  ***.

5.                                      SECURITY INTEREST

5.1                                 The purchase of The Bill(s) of Customer by
SYSTRAN is absolute, subject to the right to Chargeback.  In no event shall the
purchase of Bills hereunder be construed as a loan.  In addition to the outright
ownership of The Bill(s) purchased by SYSTRAN, to secure the payment and
performance of Customers’ Obligations to SYSTRAN, Customer grants SYSTRAN a
security interest in, and lien on, any and all now owned or hereafter acquired
or created assets of Customer, including without limitation all Customers’
present and future Bill(s) and Special Purchase Bill(s), Accounts, Inventory,
Deposit Accounts, Chattel Paper, General Intangibles, Goods, Equipment,
Instruments, Investment Property, Documents, Letter-of-Credit-Rights, Commercial
Tort Claims, money, real estate and fixtures, and the Proceeds of the foregoing,
including Proceeds in the form of Inventory and/or Goods, whether tangible or
intangible, wherever located together with any and all cash and Noncash Proceeds
and products and Accessions of the forgoing (the “Collateral”).

5.2                                 FINANCING STATEMENTS.  Customer shall not
execute or file any financing statement, supplements or amendments thereto, or
any other instruments or security agreement covering the Collateral described
above in favor of anyone other than SYSTRAN.  Customer shall execute and deliver
to SYSTRAN any financing statements, title documents, supplements hereunder or
the priority of such security interest. CUSTOMER AUTHORIZES SYSTRAN TO SIGN ITS
NAME TO ANY SUCH FINANCING STATEMENT AND FILE SAME IN CUSTOMERS’ NAME COVERING
THE COLLATERAL.  Customer, jointly and severally, shall pay all costs of filing
such statements or instruments with appropriate governmental authorities
together with the costs of all lien searches.  Customer agrees that either a
carbon, photocopy, or other reproduction of this Agreement is sufficient as a
financing statement under this Agreement.

5.3                                 SYSTRAN may, in its sole discretion, elect
to discharge any security interest, lien or other encumbrance upon any of The
Bill(s) for services rendered or goods sold purchased by SYSTRAN.  Any such
payments and all expenses incurred in connection therewith shall be treated as a
Chargeback.  Notwithstanding the foregoing, SYSTRAN shall have no obligation to
discharge any such security interest, lien or encumbrance.

6.                                      RECOURSE, DISPUTES AND CHARGEBACKS

6.1                                 All of The Bill(s) are purchased by SYSTRAN
from Customer with Recourse.  All of The Bill(s) may be Chargedback to Customer
at any time after ninety (90) days for a Commercial Account and steamship
companies, and sixty (60) days for Transportation Account(s) after the purchase
date of The Bill(s) if not collected from Debtor within such period or at any
time, if SYSTRAN determines, in its sole discretion, that The Bill(s) is not
collectible.  All of The Bill(s) owing by Canadian Debtors or logistics
companies are subject to Chargeback sixty (60) days from the date of purchase by
SYSTRAN. All Special Purchase Bills are subject to Chargeback sixty (60) days
from the date of purchase by SYSTRAN.  SYSTRAN shall not deem a disputed Bill or
Special Purchase Bill uncollectable without allowing Customer a reasonable time
to settle the dispute not to exceed fourteen (14) days from notice of dispute. 
It is within SYSTRAN’s discretion as to when The Bill(s) over such time periods
may be Chargedback to Customer.

6.2                                 SYSTRAN reserves the right, however, from
time to time and at its absolute discretion, to Chargeback to Customer any of
The Bill(s) which do not conform to the representations and warranties set forth
in the Agreement or are discovered not to conform with the reasonable standards
which SYSTRAN may set for The Bill(s).  SYSTRAN shall have a continuing security
interest in any and all of The Bill(s) which are Chargedback to the Customer.
Chargeback of any of The Bill(s) does not authorize Customer to collect any
outstanding sum owing on The Bill(s) from a Debtor.

6.3                                 COLLECTION OF BILLS.  SYSTRAN may, but is
not required to, commence any action, including legal action, to collect The
Bill(s).  All costs of collection, including attorney fees, court fees, and
costs of investigation, will be charged to the Customer.  Prior to any event of
default by a Debtor, SYSTRAN will commence litigation only with Customers’
authorization.  Subsequent to an event of default, SYSTRAN may file suit as it
deems necessary without Customers’ authorization.  In the event of default,
Customer hereby grants authorization to SYSTRAN to settle or compromise any
freight bill dispute, including litigation, with any uncollected amount being
subject to Chargeback, together with all other amounts for which Customer is
obligated to SYSTRAN.

--------------------------------------------------------------------------------

*** Certain confidential information in this document has been omitted pursuant
to a request for Confidential Treatment and filed separately with the
Commission.

2


--------------------------------------------------------------------------------


6.4                                 CLEARANCE DAYS.  Clearance Days shall mean
(i) three (3) business days for checks drawn on banks located within the United
States and for all electronic funds transfers, and (ii) three (3) business days
for all other payments.  For all purposes and computations under this Agreement,
Clearance Days will be based on the Prime Plus Fee and added to the date on
which any payment is received by SYSTRAN.

7.                                      WARRANTIES AND REPRESENTATIONS

7.1                                 Customer warrants and represents with
respect to all of The Bill(s) sold to SYSTRAN that (a) The Bill(s) are genuine
and in all respects what they purport to be; (b) Customer has good title to The
Bill(s) and The Bill(s) are free and clear of all encumbrances, liens and prior
claims, and that the Customer has the legal right to sell The Bill(s); (c)
Customer has no knowledge of any fact which may impair the validity of The
Bill(s) or make them uncollectible in accordance with its terms and face amount;
(d) for transportation Customers, The Bill(s) were made in accordance with the
laws and the regulations of the Federal Highway Administration or other federal
regulatory agency, and the appropriate state regulatory commission or made
according to lawful and valid contracts which Customer has executed; (e) for
transportation Customers, The Bill(s) are supported by lawful, effective and
complete bills of lading or other contract of carriage together with bona fide,
genuine, valid and signed delivery receipts, and Customer will not modify or
delete any of the terms of the original Bills or Special Purchase Bills or bill
of lading with respect to same; (f) there are no counterclaims or setoffs or
defenses existing in favor of the Debtor, whether arising from the services
provided or goods sold which are the subject of The Bill(s) or otherwise and
there has been no agreement as to the issuance or granting of any discount on
The Bill(s); (g) The Bill(s) are not a duplicate of and do not cover the same
services provided or goods sold as a Bill or Special Purchase Bill previously
purchased by SYSTRAN from the Customer or billed directly by the Customer to the
Debtor; (h) Customer does not own, control, or exercise dominion over the
business of any Debtor whose Bills or Special Purchase Bills are factored by
Customer to SYSTRAN, Customer is not a subsidiary of any Debtor and no Debtors
control or exercise dominion over the business of Customer; (i) Customer will
not under any circumstances or in any manner whatsoever interfere with any of
SYSTRAN’s rights under this Agreement in connection with SYSTRAN’s factoring of
The Bill(s); (j) Customer has not and will not pledge the credit of SYSTRAN to
any person or business for any purpose whatsoever; (k) for non-transportation
Customers, until the sale by Customer to Debtor of the goods described in The
Bill(s), Customer had good title to the goods sold, the goods were free of all
encumbrances, liens and prior claims, and Customer had the legal right to sell
the goods.

7.2                                 If the Customer is a corporation,
partnership or limited liability company, it is duly organized, existing, and in
good standing under the laws of See Addendum, and its organization I.D. number
is set forth on the Addendum.  If Customer represents him or herself to be a
sole proprietorship or a partnership, such representation shall be deemed
conclusive and binding upon Customer.  Customer is duly qualified to do business
and is in good standing in every other state in which such qualification is
required except where failure to qualify in such jurisdictions will not result
in a Material Adverse Effect.  If Customer is a corporation, partnership or
limited liability company, execution, delivery and performance hereof are within
its corporate or entity powers, have been duly authorized, and are not in
contradiction of law or the terms of its charter, by-laws, partnership
agreement, operating agreement or other entity papers, or any indenture,
agreement or undertaking to which it is a party or by which it is bound, except
that Customer makes no representation or warranty as to any consents that may be
required from the holders of Crdentia Corp.’s 8% Convertible Debentures Due
January 6, 2009.  In addition, the Customer has all licenses and certificates
necessary for the operation of its business and the issuance of The Bill(s). 
Customer represents and warrants that the information contained on Schedule 1,
the Corporate Structure Worksheet, is true and accurate and Customer agrees to
notify SYSTRAN in writing within five (5) business days, of any change thereof.

8.                                      AUTHORITY

Customer irrevocably authorizes SYSTRAN or any person designated by SYSTRAN to:
bill, receive and collect all amounts which may be due or become due to Customer
from Debtors and to use Customers’ name for purposes of billing and collection
of amounts due; delete Customers’ address on all invoices mailed to Debtor and
substitute SYSTRAN’s address; receive, open and dispose of all mail addressed to
Customer or Customers’ trade name at SYSTRAN’s address; negotiate checks
received in payment whether payable to Customer or to SYSTRAN, endorse the name
of Customer or Customers’ trade name on any checks or other evidences of payment
that may come into the possession of SYSTRAN on The Bill(s) purchased by SYSTRAN
and on any invoices or other document relating to any of The Bill(s); in
Customers’ name, or otherwise, demand, sue for, collect and get or give releases
for any and all monies due or to become due on The Bill(s); compromise,
prosecute, or defend any action, claim or proceeding as to The Bill(s) purchased
by SYSTRAN; take all steps necessary to ensure payment of such amounts due and
do any and all things in Customers’ name necessary and proper to carry out the
purpose intended by this Agreement.

9.                                     ADDITIONAL DOCUMENTS

The Customer shall execute and deliver all such additional and further
instruments as may be reasonably requested by SYSTRAN in order to more
completely vest in and assure to SYSTRAN and make available to it, the property
and rights herewith or hereafter granted or assigned and transferred to SYSTRAN
as Collateral and to evidence the sale of The Bill(s) to SYSTRAN and to carry
into effect the provisions and intent of this Agreement.

10.                               LOCATION OF BOOKS AND RECORDS, PLACE OF
BUSINESS

Customers’ place of business is the one set forth in this Agreement and all of
its books, accounts, correspondence, papers and records pertaining to the
services performed or sales of products are located there, and all such books,
accounts, correspondence, papers and records will be opened for SYSTRAN’s
inspection at all reasonable times.

11.                               INDEMNIFICATION OF SYSTRAN; SALES AND EXCISE
TAXES

Customer will indemnify and hold SYSTRAN harmless against any and all liability,
loss or expense, including attorney’s fees and costs, caused by or arising out
of any claims or alleged claims asserted relating in any manner to The Bill(s)
purchased by SYSTRAN hereunder or subject to SYSTRAN’s security interest,
including, but not limited to, claims asserted against SYSTRAN pursuant to
Chapter 5, Title 11 of the United States Code.  In the event any sales or excise
taxes are imposed by any state, federal or local authorities with respect to any
of The Bill(s) sold and assigned hereunder, where such taxes are required to be
withheld or paid by SYSTRAN, Customer shall also indemnify SYSTRAN and hold it
harmless with respect to all such taxes and hereby authorizes SYSTRAN to charge
to Customers’ account any such tax that is paid or withheld by SYSTRAN.  SYSTRAN
may charge the Deposit or initiate legal proceedings to collect any amount due
under this paragraph.  This paragraph shall survive and remain effective
following the termination of the Factoring Agreement.

12.                               FINANCIAL INFORMATION

So long as Customer factors or has any absolute or contingent obligation of any
kind owing to SYSTRAN, the Customer will provide information regarding the
business, affairs and financial condition of Customer and its subsidiaries as
SYSTRAN may reasonably request, including financial statements.

13.                               BANKRUPTCY

Customer agrees to notify SYSTRAN of any voluntary or involuntary bankruptcy
petition filed by or against it or any guarantor within twenty-four (24) hours
of such filing.

--------------------------------------------------------------------------------

*** Certain confidential information in this document has been omitted pursuant
to a request for Confidential Treatment and filed separately with the
Commission.

3


--------------------------------------------------------------------------------


14.                               REORGANIZATION, ACQUISITIONS, CHANGE OF NAME
OR LOCATION

Customer will not, and will not permit any subsidiary to merge or consolidate
with or into any corporation or other entity, or sell, lease, transfer, or
otherwise dispose of all or any substantial part of its assets, whether now
owned or hereafter acquired.  Customer shall notify SYSTRAN in writing not less
than thirty (30) days prior to (a) any change of its name or use of any trade
names; or (b) any change in the address of the chief executive office and/or
chief place of business of Customer or the location of any records pertaining to
The Bill(s).

15.                               LITIGATION

Except as disclosed in writing, Customer represents and warrants to SYSTRAN as
follows: There are no suits or proceedings pending or to the knowledge of
Customer, threatened against or affecting Customer or any of its subsidiaries
which, if adversely determined, would have a Material Adverse Effect on the
financial condition or business of Customer and its subsidiaries and there are
no proceedings by or before any governmental commission, board, bureau, or other
administrative agency pending or, to the knowledge of Customer, threatened,
against Customer or any of its subsidiaries.  Further, Customer represents and
warrants there is no claim, loss contingency, or proceeding, whether or not
pending, threatened or imminent, against or otherwise affecting Customer that
involves the possibility of any judgment or liability not fully covered by
insurance or that may result in a material adverse change in the business,
properties, or condition, financial or otherwise, of Customer.

16.                               TRADE NAMES

Customer represents and warrants to SYSTRAN that it utilizes no trade names or
assumed business names in the conduct of its business except for the names
listed in Section 16 of the Addendum to the Factoring Agreement.

17.                               TAXES

Except as disclosed in the Schedule of Outstanding Tax Returns attached to this
Agreement, Customer represents and warrants to SYSTRAN that: Customer has filed
all federal, state, and local tax returns and other reports it is required to
file and has paid or made adequate provision for payment of all such taxes,
assessments, and other governmental charges.

18.                               TERM AND TERMINATION

18.1                           This Agreement is for a term of forty-eight (48)
full months to begin on the Commencement Date as defined in paragraph 1(c)
herein.  The term of this Agreement shall renew automatically for consecutive
twelve (12) month terms unless sooner terminated in accordance with the terms of
the Agreement.  Customer may terminate this Agreement effective at the end of
any term by giving thirty (30) days prior written notice to SYSTRAN at the
address set forth in this Agreement.  Customer may continue to offer any of The
Bill(s) to SYSTRAN during such thirty (30) day period.  SYSTRAN may terminate
this Agreement at any time and for any reason by notifying Customer in writing
of such termination.

18.2                           All of Customers’ representations, warranties,
and other provisions of this Agreement shall survive such termination until
SYSTRAN has been paid in full and Customer has fully performed all of its
obligations.  In addition, should any transfer of money or property to SYSTRAN
hereunder be avoided in a bankruptcy proceeding involving Customer, any Debtor
of Customer, or otherwise, then Customers’ Obligations hereunder shall be
reinstated and/or supplemented to the extent of the avoided transfer, whether or
not this Agreement has otherwise been terminated.

18.3                           Notwithstanding the foregoing, Customer has the
option to terminate this Agreement prior to the end of any term by giving
SYSTRAN thirty (30) days prior written notice.  Customer may continue to offer
any of The Bill(s) to SYSTRAN during such thirty (30) day period.  Customer
shall be deemed to have terminated this Agreement prior to the end of any term
on the date that Customer shall have ceased presenting The Bill(s) to SYSTRAN in
the normal course for an uninterrupted period of thirty (30) days (“Deemed
Termination”).  Upon notice of early termination, or the date of a Deemed
Termination by Customer, prior to the end of any term, whether or not Customer
continues to offer The Bill(s) to SYSTRAN during the thirty (30) day notice
period applicable to Customer, Customer, jointly and severally, shall be
obligated to pay to SYSTRAN, and Customers’ Deposit may be charged, an early
termination premium (“Early Termination Premium”) in an amount equal to the
following: (i) *** if the termination occurs prior to the first anniversary of
the Commencement Date, (ii) *** if the termination occurs on or after the first
anniversary of the Commencement Date and prior to the second anniversary of the
Commencement Date, and (iii) *** if the termination occurs on or after the
second anniversary of the Commencement Date and prior to the end of the initial
term or any renewal term.

18.4                           The termination date shall be thirty (30) days
after SYSTRAN’s receipt of the termination notice or on the Deemed Termination
date, unless a termination notice specifies a date that is more than thirty (30)
days but less than sixty (60) days after SYSTRAN’s receipt of the termination
notice.

18.5                           If SYSTRAN terminates this Agreement prior to the
end of any term upon any default in the performance of Customer under this
Agreement, in view of the impracticality and extreme difficulty in ascertaining
actual damages and by mutual agreement of the parties as to the reasonable
calculation of SYSTRAN’s lost profits as a result thereof, Customer, jointly and
severally, shall be obligated to pay SYSTRAN upon the effective date of such
termination, and Customers’ Deposit may be charged, a premium in an amount equal
to the Early Termination Premium as set forth above. If Customer terminates this
Agreement pursuant to the terms thereof, Customer shall immediately remit and
pay to SYSTRAN, at the time of termination, all Obligations due and owing to
SYSTRAN and/or its affiliates by Customer, under this and any other Agreement.

19.                               EVENTS OF DEFAULT

19.1                           The following shall be events of default under
the terms of this Agreement:  (a) default by Customer or any guarantor in the
payment and/or performance of any Obligation to SYSTRAN, (b) default by Customer
or any guarantor in the payment or performance of any obligation to any
financial institution (other than SYSTRAN), or bank, provided that such
aggregate obligations are *** or greater; (c) Customer or any guarantor agrees
to the appointment of a receiver for its assets, makes general assignment for
the benefit of creditors or declares that it is unable to pay its debts as they
mature; (d) Customer or any guarantor files a proceeding under any law for the
relief of Debtors, including but not limited to, Title 11 of the United States
Code, referred to as “The Bankruptcy Code” or any other similar law which may
exist; (e) any involuntary petition under the Bankruptcy Code or similar statute
has been filed against the Customer or any guarantor and not dismissed within
sixty (60) days after filing without the entry of an order for relief; (f) the
entry of any judgment(s) against Customer that in the aggregate are *** or
greater, (g) the issuance of an attachment, execution, tax assessment or similar
process against the Customer or its property  or any guarantor (or its property)
which is not released within ten (10) days of its attachment; (h) any guaranty
from any Customer guarantor shall cease to be in full force and effect for any
reason other than the dissolution of a corporate guarantor that does not result
in a Material Adverse Effect or, with respect to a validity guaranty from any
Customer employee, the revocation of such guaranty so long as SYSTRAN receives a
replacement guaranty satisfactory to SYSTRAN in its sole discretion within 30
days of such revocation; (i) SYSTRAN, in its sole discretion, determines that a
Material Adverse Effect has occurred with respect to Customer or any guarantor
or that a material adverse change has occurred in the in the value of the
Collateral or in SYSTRAN’s interest in the Collateral.

19.2                           In addition to all other remedies provided by
law, upon the occurrence of an event of default, SYSTRAN may immediately, and
without notice to the Customer, increase the amount of the Deposit required
under Section 4 of this Agreement to *** of the outstanding amount of Bills
purchased from the Customer (“*** Deposit”), and the Customer shall immediately
deliver to SYSTRAN funds sufficient to create this *** Deposit.

19.3                             SYSTRAN may, upon default under the Agreement
or any of the agreements, collect any Obligation owing to SYSTRAN or any of its
affiliates by debiting Customers’ account, attach any funds owing to Customer by
SYSTRAN or its affiliates, and exercise any other remedy available to

--------------------------------------------------------------------------------

*** Certain confidential information in this document has been omitted pursuant
to a request for Confidential Treatment and filed separately with the
Commission.

4


--------------------------------------------------------------------------------


SYSTRAN under the Agreements or at law. Any deficiency arising under this
Agreement shall accrue interest at the annual rate of *** or the highest amount
allowed by law, whichever is higher, from the date the deficiency is incurred.

20.                               EXPENSES

20.1                           Customer shall reimburse SYSTRAN for all
reasonable fees, costs and expenses incurred by SYSTRAN in relation to this
Agreement.  SYSTRAN may, at any time, and without regard to any remedy listed
above, demand from Customer payment of the outstanding fees, costs and expenses.

20.2                           ATTORNEYS’ FEES. With respect to any default
under this Agreement, Customer shall reimburse SYSTRAN for all costs and
expenses incurred by attorneys, including both SYSTRAN’s in-house attorneys and
outside attorneys’ and paralegals’ whether or not a lawsuit or other court
action is actually filed in connection with the event of default.  In the event
that a suit, action, arbitration, or other proceeding of any nature, including,
without limitation, any proceeding under The Bankruptcy Code, any action seeking
a declaration of rights or an action for rescission is instituted to interpret
or enforce this Agreement, including, but not limited to such fees and costs
associated with trial and appeals, Customer, jointly and severally, agrees to
pay the reasonable attorneys’ fees incurred in connection with any such
proceeding as awarded by the court.

20.3                           OTHER PROFESSIONALS AND EXPERTS.  With respect to
any event of default under this Agreement, SYSTRAN in its sole discretion may
retain accountants, auditors, appraisers and other experts and the Customer,
jointly and severally, agrees to pay the professional fees, expert fees and all
other fees and costs reasonably and actually incurred in connection with the
services provided.

20.4                           NO LIEN TERMINATION WITHOUT RELEASE.  In
recognition of SYSTRAN’s right to have its attorneys’ fees and other expenses
incurred in connection with this Agreement secured by the Collateral,
notwithstanding payment in full of all Obligations by Customer, SYSTRAN shall
not be required to record any terminations or satisfactions of any of SYSTRAN’s
liens on the Collateral unless and until Customer has executed and delivered to
SYSTRAN a general release in a form reasonably satisfactory to SYSTRAN. 
Customer understands that this provision constitutes a waiver of its rights
under 9-513 of the UCC.

20.5                        JURY TRIAL WAIVER.  IN RECOGNITION OF THE HIGHER
COSTS AND DELAY WHICH MAY RESULT FROM A JURY TRIAL, THE PARTIES WAIVE ANY RIGHT
TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING
HEREUNDER, OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT HERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY FURTHER WAIVES ANY RIGHT TO CONSOLIDATE ANY
SUCH ACTION IN WHICH A JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER ACTION IN WHICH
A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY HERETO MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

21.                               JURISDICTION AND VENUE

This Agreement shall be deemed to be a contract under the laws of the State of
Oregon and for all purposes shall be governed by and construed in accordance
with the laws of that state.  Customer irrevocably agrees that any legal action
or proceeding brought by or against Customer with respect to the Agreement shall
be brought in the courts of the State of Oregon or in the U.S. District Court
for the District of Oregon.  Customer consents to the jurisdiction of such
courts and that the venue for any such action shall be the County of Multnomah. 
This provision shall not limit the right of SYSTRAN to bring such actions or
proceedings against Customer in the court of such other states or jurisdictions
where Customer may be subject to jurisdiction.  Customer expressly authorizes
service of process in any such suit or action on its behalf upon Registered
Agent:     See Addendum at (address) See Addendum or upon such other agent as
SYSTRAN may approve in writing, as its agent for such purposes and that service
may be deemed complete upon delivery via expedited national overnight delivery
service.

22.                               WAIVER, NOTICE

The waiver by SYSTRAN of the breach of any term of this Agreement or of the
compliance therewith shall not be construed as a waiver of any other breach or
compliance.  Notices from either party to the other shall be given in writing
and mailed postage prepaid, registered or certified mail, or placed in the hands
of a national overnight delivery service, addressed to the addresses set forth
opposite each party’s name below, or at such other address as either party may
hereafter advise the other in writing.

23.                               ASSIGNMENT

Customer may not assign any of its rights or obligations hereunder.  SYSTRAN may
assign or grant a security interest in this Agreement or in any of The Bill(s)
purchased by SYSTRAN.  SYSTRAN may assign any of its rights and remedies with
respect to The Bill(s) including the right to notify Debtors to make payment to
SYSTRAN’s assignee.

24.                               SEVERABILITY

The provisions of this Agreement are severable and if any of these provisions
shall be held by any court of competent jurisdiction to be unenforceable such
holding shall not affect or impair any other provisions hereof.

25.                               COMPLETE UNDERSTANDING

This Agreement comprises the complete understanding among the parties and may
only be varied by a writing executed by the parties hereto.  Paragraph headings
are for convenience only.

26.                               THIRD PARTY CONSULTATION

Customer hereby agrees and acknowledges that it has had the opportunity to seek
out and consult with legal counsel and/or independent business advisors of its
own choosing in connection with the negotiation, execution and delivery of this
Agreement.  This Agreement shall be construed without regard to any presumption
or rule requiring that it be construed against the party causing this Agreement,
or any part hereof to be drafted.

27.                               NO OFFER/COMMITMENT

The presentation of this Agreement to Customer does not constitute either an
offer or commitment to purchase The Bill(s) or to extend credit to Customer.

28.                               MULTIPLE CUSTOMERS/JOINT AND SEVERAL LIABILITY

If more than one Customer executes this Agreement, the following provision
apply: (a) Each Customer agrees that it is jointly and severally, directly, and
primarily liable to SYSTRAN for payment in full of all the Obligations and that
such liability is independent of the duties, obligations, and liability of each
and all of the other joint and several Customers.  SYSTRAN may bring a separate
action or actions on the Obligations against each, any or

--------------------------------------------------------------------------------

*** Certain confidential information in this document has been omitted pursuant
to a request for Confidential Treatment and filed separately with the
Commission.

5


--------------------------------------------------------------------------------


all Customers, whether an action is brought against any other or all of such
Customers or any one or more of Customers is or is not joined therein.  (b) Each
Customer agrees that any release that may be given by SYSTRAN to any one or more
of Customers or any guarantor of the Obligations shall not release any other
Customer from its obligations hereunder.  (c) Each Customer hereby waives any
right to assert against SYSTRAN any defense (legal or equitable), setoff,
counterclaim or claims that such Customer individually may now or any time
hereafter have against another Customer or any other person liable to SYSTRAN in
any manner or way whatsoever.  (d) Any and all present and future debt and other
obligations of any Customer to any other Customer are hereby subordinated to the
full payment and performance of the Obligations; provided, however, such debt
and other obligations may be incurred and repaid, subject to the terms of this
Agreement, as long as no event of default shall have occurred and not have been
waived.  (e) Each Customer is presently informed as to the financial condition
of each of the other Customers and of all other circumstances that a diligent
inquiry would reveal and that bear upon the risk of nonpayment of the
Obligations.  Each Customer hereby covenants that it will continue to keep
itself informed as to the financial condition of all other Customers, the status
of all other Customers, and of all circumstances that bear upon the risk of
nonpayment.  Absent a written request from any Customer to SYSTRAN for
information, each Customer hereby waives any and all rights it may have to
require SYSTRAN to disclose to such Customer any information that SYSTRAN may
now or hereafter acquire concerning the condition or circumstances of any
Customer.  (f) Each Customer waives all rights to notices of default, existence,
creation, or incurring of new or additional indebtedness and all other notices
of formalities to which such Customer may, as a joint and several Customer
hereunder, be entitled.  (g) Each Customer hereby irrevocably appoints Crdentia
Corp. (the “Agent”), and each of its officers and employees, as agents for its
behalf to request, receive, and direct the manner of disbursement of purchase
proceeds; to execute and deliver certificates, reports, instructions, agreements
and other documents; to furnish information; to make elections as to fess and
other matters; to give and receive notices and communications; and to take any
and all other actions of every nature in connection with this Agreement and
Purchase and the Obligations.  SYSTRAN may rely on any such actions of Agent and
its officers and employees as fully as if such actions had been taken directly
by each such Customer, and SYSTRAN shall be fully protected in doing so.  Each
Customer hereby authorizes SYSTRAN to wire funds into a common bank account
controlled by Agent or to make the disbursement check payable to Agent or such
other person or persons designated by Agent.  Each Customer hereby represents to
SYSTRAN that this common bank account is being maintained for each Customers’
convenience and that a portion of funds paid or otherwise disbursed by SYSTRAN
pursuant to this Agreement will be held for the benefit of each Customer in
proportion to the amount of Bills Purchased or Collateral.

29.                               CREDIT INFORMATION

Customer authorizes SYSTRAN or any of its affiliates to obtain credit bureau
reports, and make other credit inquiries that it determines are necessary.  On
Customers’ written request, SYSTRAN will inform Customer whether SYSTRAN has
requested a consumer credit report and the name and address of any consumer
credit reporting agency that published a report.  Customer acknowledges that
without further notice SYSTRAN may use or request additional credit bureau
reports to update its information so long as Customer obligations to SYSTRAN are
outstanding.

30.                               GUARANTORS

The parties acknowledge that James Durham, James TerBeest, AHHC Acquisition
Corporation, Arizona Home Health Care/Private Duty, Inc., Baker Anderson
Christie, Inc., BAC Acquisition Corporation, Care Pros Staffing, Inc., CPS
Acquisition Corp., CRDE Corp., GHS Acquisition Corporation, HIP Acquisition
Corporation, HIP Holding Inc., iVOW Acquisition Corporation, NAS Acquisition
Corporation, New Age Staffing, Inc., NNI Acquisition Corporation, Nurses
Network, Inc., PSR Nurses, Ltd., Prime Staff LP, PSR Nurse Recruiting, Inc., and
PSR Nurses Holdings Corp. have executed Validity Guaranties and/or
Collateralized Guaranties for the Obligations of Customer arising hereunder, and
that SYSTRAN would not enter into this Factoring Agreement without said
guaranties.

SYSTRAN FINANCIAL SERVICES CORPORATION

By:

    /s/ Illegible

 

 

Title:

Vice President

 

 

Date:

February 8, 2007

 

 

Address: 4949 SW Meadows Drive

 

 

Suite 500

 

 

Lake Oswego, Oregon 97035

 

 

 

 

 

 

Crdentia Corp.

 

 

 

 

WITNESS:

 

 

 

 

By:

   /s/ James J. TerBeest

 

By:

/s/ Shirley Prichard

 

Print Name:

James J. TerBeest

 

Print Name:

Shirley Prichard

 

Title:

Chief Financial Officer

 

Address:

 

 

Date:

February 8, 2007

 

 

 

 

Address: 5001 LBJ Freeway, Suite 850

 

Phone:

 

 

Dallas, TX  75244

 

 

 

Health Industry Professionals, L.L.C.

 

 

 

 

WITNESS:

 

 

 

 

By:

   /s/ James J. TerBeest

 

By:

/s/ Shirley Prichard

 

Print Name:

James J. TerBeest

 

Print Name:

Shirley Prichard

 

Title:

Chief Financial Officer

 

Address:

 

 

Date:

February 8, 2007

 

 

 

 

Address: 5001 LBJ Freeway, Suite 850

 

Phone:

 

 

Dallas, TX  75244

 

 

 

(Signatures continued on next page)

--------------------------------------------------------------------------------

*** Certain confidential information in this document has been omitted pursuant
to a request for Confidential Treatment and filed separately with the
Commission.

6


--------------------------------------------------------------------------------


 

Mint Medical Staffing Odessa, LP

 

 

By CRDE Corp., its General Partner

 

WITNESS:

 

 

 

 

 

 

 

 

By:

    /s/ James J. TerBeest

 

By:

/s/ Shirley Prichard

 

Print Name:

James J. TerBeest

 

Print Name:

Shirley Prichard

 

Title:

Chief Financial Officer

 

Address:

 

 

Date:

February 8, 2007

 

 

 

 

Address: 5001 LBJ Freeway, Suite 850

 

Phone:

 

 

Dallas, TX  75244

 

 

 

 

 

 

Prime Staff LP

 

 

By CRDE, Corp., its General Partner

 

WITNESS:

 

 

 

By:

    /s/ James J. TerBeest

 

By:

/s/ Shirley Prichard

 

Print Name:

James J. TerBeest

 

Print Name:

Shirley Prichard

 

Title:

Chief Financial Officer

 

Address:

 

 

Date:

February 8, 2007

 

 

 

 

Address: 5001 LBJ Freeway, Suite 850

 

Phone:

 

 

Dallas, TX  75244

 

 

 

 

 

 

Staff Search Acquisition Corp.

 

 

 

 

WITNESS:

 

 

 

 

By:

    /s/ James J. TerBeest

 

By:

/s/ Shirley Prichard

 

Print Name:

James J. TerBeest

 

Print Name:

Shirley Prichard

 

Title:

Chief Financial Officer

 

Address:

 

 

Date:

February 8, 2007

 

 

 

 

Address: 5001 LBJ Freeway, Suite 850

 

Phone:

 

 

Dallas, TX  75244

 

 

 

--------------------------------------------------------------------------------

*** Certain confidential information in this document has been omitted pursuant
to a request for Confidential Treatment and filed separately with the
Commission.

7


--------------------------------------------------------------------------------


Exhibit A

To Factoring Agreement Dated February 8, 2007

The terms used in this Exhibit A have the same definitions as those used in the
Factoring Agreement.  In case of conflict of definition, the definitions in this
Exhibit “A” shall prevail.

All fees referred to below shall collectively be referred to as “Service Fees.”

Funds Employed:

Customer  will pay a fee at an annual rate equal to *** of all funds employed to
purchase Bills (the “Prime Plus Fee”).  “Prime” means the greater of: (i) the
Prime Rate or (ii) ***.  The Prime Plus Fee shall be calculated on the basis of
a 360-day year and the actual number of days elapsed in each month, provided
however the Prime Plus Fee for any month shall not be less than *** (“Minimum
Prime Plus Fee”).  Funds employed shall be calculated by SYSTRAN on a daily
basis based upon bills unpaid and outstanding, less the Deposit.  A change in
the Prime Plus Fee due to a Prime Rate change will be effective upon the date of
the change (subject to any maximum or minimum limitation on fees specified by
applicable law), which will be indicated on the settlement statement.  “Prime
Rate” means the prime commercial rate of interest per annum as announced from
time to time by the Wall Street Journal as the prevailing “Prime Rate,” from
time to time in effect.  If the Prime Rate is reflected as a range, then the
Prime Rate as defined herein shall be the highest amount in said range.  SYSTRAN
shall have the right, from time to time, to designate any other reference source
as the reference for determining the Prime Rate under this Agreement.

Managed Account:

A managed account shall also be created for all Bills that SYSTRAN does not
purchase and all Bills which Customer does not factor (the “Managed Account”). 
The Deposit on the Managed Account is ***.

The above Service Fees may be deducted from Customers’ funding pursuant to the
Factoring Agreement or SYSTRAN may bill Customer.

SYSTRAN FINANCIAL SERVICES CORPORATION

 

 

By:

/s/ Illegible

 

Title:

Vice President

 

Date:

February 8, 2007

 

 

Crdentia Corp.

 

By:

/s/ James J. TerBeest

 

Title:

Chief Financial Officer

 

Date:

February 8, 2007

 

 

Health Industry Professionals, L.L.C.

 

By:

/s/ James J. TerBeest

 

Title:

Chief Financial Officer

 

Date:

February 8, 2007

 

 

Mint Medical Staffing Odessa, LP

By CRDE, Corp., its General Partner

By:

/s/ James J. TerBeest

 

Title:

Chief Financial Officer

 

Date:

February 8, 2007

 

 

Prime Staff LP

By CRDE, Corp., its General Partner

By:

/s/ James J. TerBeest

 

Title:

Chief Financial Officer

 

Date:

February 8, 2007

 

 

Staff Search Acquisition Corp.

 

By:

/s/ James J. TerBeest

 

Title:

Chief Financial Officer

 

Date:

February 8, 2007

 

 

--------------------------------------------------------------------------------

*** Certain confidential information in this document has been omitted pursuant
to a request for Confidential Treatment and filed separately with the
Commission.

8


--------------------------------------------------------------------------------


Addendum

To Factoring Agreement

The terms used in this Addendum have the same definitions as those used in the
Factoring Agreement.  In case of conflict of definition, the definitions in this
Addendum shall prevail.

Customer and Systran agree to modify Section 2, “PURCHASE OF BILLS”, Paragraph
2.1 of the Agreement is hereby amended to the following:

Customer may submit for purchase to SYSTRAN accounts for which a Bill/invoice
has not yet been created (the “Unbilled Invoices”) so long as (i) customer
delivers a detailed schedule of all unbilled amounts to SYSTRAN in connection
with each Purchase request, which includes a unique tracking number assigned to
each such unbilled Invoice that shall correspond to the Bill that Customer
creates for each such account, and (ii) the aggregate total amount of
outstanding unbilled Invoices at any time does not exceed *** percent of
Customers’ regular Bills.  Invoices purchased that are ninety (90) days old or
less as computed from the date of purchase Customer shall have fourteen (14)
days to present an original and one (1) copy of all Bills related to the
Unbilled Invoices, along with the proof of delivery or service for each Bill
presented, each document which shall be attached to a schedule form provided by
SYSTRAN.  SYSTRAN may purchase Bills that arise from Customers’ permanent
placement services so long as the aggregate outstanding amount of such Bills
does not exceed *** of the Bills purchases that are: (i) ninety (90) days old or
less as computed from the date of purchase and (ii) for staffing services other
than permanent placement services.

Except as noted below, the remainder of Section 2 shall remain as originally
written.

Customer and Systran agree to modify Section 2, “PURCHASE OF BILLS”, Paragraph
2.4 of the Agreement to include the following:

Customer may mail all Bills directly to account debtors.  All Bills so directly
mailed by Customer must be stamped with SYSTRAN’s notice of assignment attached
as noted below.  Customer will provide copies of all Bills, together with signed
copies of the respective proof of delivery prior to SYSTRAN considering them for
purchase.  Nothing in the Addendum shall obligate SYSTRAN to purchase any Bill
owing by the account debtors, listed above.  Customer must obtain SYSTRAN’s
written consent prior to adding any account debtors to the list of direct mailed
parties.

Remit Only To:

SYSTRAN Financial Services Corp.

P.O. Box 730653

Dallas, TX  75373-0653

This account is sold, assigned and payable to SYSTRAN

The remainder of Section 2 shall remain as originally written.

Customer and Systran agree to modify Section 3, “FEE(S)” by adding a new
paragraph 3.4 to the Agreement as follows:

3.4   SYSTRAN may in its sole discretion extend the Chargeback period that
applies to any Bill provided that the Deposit for such Bill shall increase and
Customer shall pay a fee to SYSTRAN as follows:

 

 

 

Account Debtor Type

 

 

 

 

Transportation/Broker

 

Commercial

Fee

 

Deposit

 

Chargeback Period/Recourse

 

Fee

 

Deposit

 

Extension Period/Eligibility

***

 

***

 

***

 

***

 

***

 

***

***

 

***

 

***

 

***

 

***

 

***

***

 

***

 

***

 

***

 

***

 

***

***

 

***

 

***

 

***

 

***

 

***

 

The fee provided above shall be fully earned and immediately due and payable
upon SYSTRAN’s agreement to extend the Chargeback period for such Bill.

The remainder of Section 3 shall remain as originally written.

Customer and Systran agree to modify Section 4, “DEPOSIT”, Paragraph 4.1, by
amending the following particulars only:

In order to secure Customers’ Obligations hereunder, Customer shall deliver to
SYSTRAN a deposit equal to *** of Customers’ Unbilled Invoices (“Deposit A”) and
Customer shall deliver to SYSTRAN a deposit equal to *** of Customers’ regular
Bills that are ninety (90) days old or less computed from the date of purchase
(“Deposit B”).  Deposit A shall be repaid to Customer upon receipt of the copy
of the regular Bill/invoice by SYSTRAN, whether in the form of a photocopy, a
facsimile copy or a scanned copy via Electronic Data Interchange. Both Deposit A
and Deposit B shall be collectively known as “Deposit” for the purposes of the
remaining sections of this

The remainder of Section 4 shall remain as originally written.

--------------------------------------------------------------------------------

*** Certain confidential information in this document has been omitted pursuant
to a request for Confidential Treatment and filed separately with the
Commission.

9


--------------------------------------------------------------------------------


Customer and Systran agree to modify Section 7, “WARRANTIES AND
REPRESENTATIONS”, by adding language to Paragraph 7.2 as follows:

Customer:

 

Organized under the laws of:

 

Organizational I.D. #

Crdentia Corp.

 

Delaware

 

2811491

Health Industry Professionals, L.L.C.

 

Michigan

 

B15096

Prime Staff LP

 

Texas

 

80005911

Staff Search Acquisition Corp.

 

Texas

 

800632536

 

The remainder of Section 7 shall remain as originally written.

Customer and SYSTRAN agree to modify Section 12 “FINANCIAL INFORMATION” of the
Agreement to include the following:

Customer shall deliver to SYSTRAN within 120 days following the end of each of
its fiscal years, audited financial statements certified as having been prepared
in accordance with generally accepted accounting principles (“GAAP”) and as
presenting fairly the financial condition of Customer as of the date thereof and
for the period then ended (and including any management letter to Customer from
such accountants). Customer shall deliver to SYSTRAN such financial information
as SYSTRAN shall request, including, (a) within 45 days after the end of each
quarter, reasonably detailed financial statements prepared in accordance with
past practices that are consistently applied, certified by the chief financial
officer or chief operating officer of Customer as presenting fairly the
financial condition of Customer, (b) within 15 days of each quarter end accounts
receivable and accounts payable agings, in a format satisfactory to SYSTRAN and
any other reports reasonably requested by SYSTRAN, (c) quarterly evidence of 940
payments and (d) monthly evidence of 941 payments. Customer hereby irrevocably
authorizes all accountants and third parties to disclose and deliver to SYSTRAN
at Customers’ expense all financial information, books and records, work papers,
management reports and other information in their possession relating to
Customer.  Customer shall not change its fiscal year for accounting or tax
purposes from a period consisting of the twelve (12) month period ending on
December 31 of each calendar year, and shall not make any change in accounting
treatment and reporting practices or tax reporting treatment except as required
by GAAP or law and disclosed in writing to SYSTRAN at the address set forth
herein.

The remainder of Section 12 shall remain as originally written.

Section 16, “TRADE NAMES”.  Customer represents and warrants to SYSTRAN that
Customers’ trade names or assumed business names are limited to the following:

All Trade Names and Assumed Business Names

AHHC Acquisition Corporation

Mint Medical Staffing Odessa, LP

Arizona Home & Healthcare

NAS Acquisition Corporation

Arizona Home & Healthcare (AHHC)

New Age Nurses

Arizona Home Health Care

New Age Staffing, Inc.

Arizona Home Health Care/Private Duty, Inc.

NNI Acquisition Corporation

BAC Acquisition Corporation

Nurses Network, Inc.

Baker Anderson Christie, Inc.

Prime Staff

Care Pros Staffing, Inc.

Prime Staff LP

CPS Acquisition Corp.

Prime Staff of Texas, LP

CRDE Corp.

Prime Staff/Mint Medical, Inc.

Crdentia

PSR Nurse Recruiting, Inc.

Crdentia Company

PSR Nurses Holdings Corp.

Crdentia Corp.

PSR Nurses, Ltd.

Crdentia Corporation

Staff Search

GHS Acquisition Corporation

Staff Search Acquisition Corp.

Health Industry Professionals

Staff Search Healthcare

Health Industry Professionals, L.L.C.

Staff Search Healthcare, Inc.

HIP Acquistion Corporation

Staff Search, Inc.

HIP Holding Inc.

Travmed USA

iVOW Acquisition Corporation

 

 

The remainder of Section 16 shall remain as originally written.

Customer and Systran agree to modify Section 18, “TERM AND TERMINATION”, by
adding language to Paragraph 18.1 as follows:

Customer may request that SYSTRAN perform the necessary due diligence in order
to consider the Customer as a candidate for conversion to an Asset Based Loan
(“ABL”).  Any costs or expenses that SYSTRAN incurs in connection with any
conversion request are included in the Customer

--------------------------------------------------------------------------------

*** Certain confidential information in this document has been omitted pursuant
to a request for Confidential Treatment and filed separately with the
Commission.

10


--------------------------------------------------------------------------------


Obligations.  In the event SYSTRAN approves a conversion request in its sole
discretion, the Early Termination Premium (defined below) will be waived upon
funding the ABL.

The remainder of Section 18 shall remain as originally written.

Customer and SYSTRAN agree to modify Section 20, “EXPENSES,” by adding a new
Paragraph 20.6 to the Agreement as follows:

One or more employees or agents of SYSTRAN may perform field examinations of the
books, records and other assets of Customer.  SYSTRAN may perform such field
examinations every 120 days (3 times each year), unless Customer shall default
under the terms of the Factoring Agreement.  After a default, no limit shall
apply to the number of field examinations that SYSTRAN may perform. Customer
shall pay to SYSTRAN a field examination fee (the “Field Examination Fee”) at
the standard rate established by SYSTRAN from time to time (which standard rate
is currently in an amount equal to *** for each day spent by each such employee
or agent in performing and/or summarizing the results of such examination,
including all necessary travel time) plus all “out of pocket” expenses.  Each
Field Examination Fee shall be payable by Customer to SYSTRAN, in whole or in
part, as appropriate, on the date(s) on which such field examination was
performed.

The remainder of Section 20 shall remain as originally written.

Customer and Systran agree to modify Section 21, “JURISDICTION AND VENUE”, by
adding language as follows:

Customer:

 

Registered Agent:

Crdentia Corp.

 

CorpAmerica, Inc./CSC Corporation, 2711 Centerville Rd, Suite 400, Wilmington,
DE 19808

Health Industry Professionals, L.L.C.

 

Matthew J. Cahallane, 2011 Oak Street, Wyandotte, MI 48192

Prime Staff LP

 

CRDE Corp., 14114 Dallas Parkway, Suite 600, Dallas, TX 75254

Staff Search Acquisition Corp.

 

James TerBeest, 14114 Dallas Parkway, Suite 600, Dallas, TX 75254

 

The remainder of Section 21 shall remain as originally written.

The parties acknowledge and agree to the terms of this Addendum and incorporate
the terms of this Addendum into the Agreement.  All defined terms appearing in
the Agreement shall have the same meaning when used in this Addendum.

SYSTRAN FINANCIAL SERVICES CORPORATION

By:

 /s/ Illegible

 

Title:

Vice President

 

Date:

February 8, 2007

 

 

Crdentia Corp.

By:

 /s/ James J. TerBeest

 

Title:

Chief Financial Officer

 

Date:

February 8, 2007

 

 

Health Industry Professionals, L.L.C.

By:

 /s/ James J. TerBeest

 

Title:

Chief Financial Officer

 

Date:

February 8, 2007

 

 

Mint Medical Staffing Odessa, LP

By CRDE, Corp., its General Partner

By:

 /s/ James J. TerBeest

 

Title:

Chief Financial Officer

 

Date:

February 8, 2007

 

 

Prime Staff LP

By CRDE, Corp., its General Partner

By:

 /s/ James J. TerBeest

 

Title:

Chief Financial Officer

 

Date:

February 8, 2007

 

 

--------------------------------------------------------------------------------

*** Certain confidential information in this document has been omitted pursuant
to a request for Confidential Treatment and filed separately with the
Commission.

11


--------------------------------------------------------------------------------


 

Staff Search Acquisition Corp.

By:

 /s/ James J. TerBeest

 

Title:

Chief Financial Officer

 

Date:

February 8, 2007

 

 

--------------------------------------------------------------------------------

*** Certain confidential information in this document has been omitted pursuant
to a request for Confidential Treatment and filed separately with the
Commission.

12


--------------------------------------------------------------------------------